Moncure, J.
I concur in the opinion of Judge Samuels, except that I am not prepared to say that the word “ property,” as used in the charter of the city of Richmond, does not embrace rail road stock. The word in its proper sense, and I think in its ordinary acceptation, embraces that subject; but whether it does, in the sense in which it is used in the said charter, is a question which I have not fully considered, and upon which I express no opinion. It is unnecessary to do so, as the other grounds relied on by him fully sustain his conclusion.